June 2, 2009 (as supplemented February 16, 2010) PROSPECTUS Prudential Global Real Estate Fund formerly known as Dryden Global Real Estate Fund FUND TYPE Stock OBJECTIVE Capital appreciation and Income As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial and the Rock Prudential logo are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. RISK/RETURN SUMMARY Table of Contents 3 RISK/RETURN SUMMARY 3
